09/08/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 22-0055


                                       DA 22-0055


 DENNIS DEE MCDONALD as a general
 partner, managing partner and limited
 partner of the OPEN SPEAR RANCH FAMILY
 LIMITED PARTNERSHIP,

               Counter-Defendant and Appellant,

        v.
                                                                   ORDER
 SHARON MCDONALD, as a general partner,
 managing partner and lirnited partner, KELLY
 MCDONALD FRASER, as a limited partner,
 COURTNEY MCDONALD, as a limited partner;
 and CASEY MCDONALD, as limited partner,
 OPEN SPEAR RANCH FAMILY LIMITED
 PARTNERSHIP,

               Counterclaimants and Appellees.



       Upon consideration of Appellant's motion for extension of tirne to file the reply
brief, and good cause appearing,
       IT IS HEREBY ORDERED that Appellant has until October 15, 2022, within which
to file the reply brief.
       No further extensions will be granted.
       DATED this 1-       day of September, 2022.
                                                 For the Court,




                                                              Chief Justice